5.21



           OFFICE    OF THE   ATTORNEY    GENERAL      OF TEXAS
                                 AUSTIN
GROVERSELLERS
A,TORNEY  GENERAL




 Xanorrbke Y. C. Ledbetter
  CouRty   *ttomey
 coehroa couclty
 3f&wtoR, Te%as




            Xe have reae                            regent   date requeet-
                                                  he 8bMe        subJact




                                          eTe1   0pQortuRitlea        to
                                           to oampletlan.   ROW,
                                            coEamleaionera' court
                                     xaej hare Wm atathorlty to:'
                                     iblto    any one*, undar~ttis

                         ay op5nlo~ thet umlor the law, aa set
                         eforomntioned 8tatuta,   4478, the Cui-
                     rd. Court 6008 aot hare the authority   to
            loeoe ~fd County LW8gital. hnd in my O~&&ZI
            the oourt doee not hbve the mathority to loasro
            maid hospital   under Artlo&    4494a. 4494b, 44940,
            4494d. 449M. 4494tr 44946, 4494h aad 1494l. in
            tier or the hot that thepoQulratioR of coahreri
            county, Texsa, aooordfag~to   the  1940 omw.zs wa8
            3,735.
                                                                                          522

 Bon.. M. C. Ledbetter,       pa&s 2

              *Thora haa been aame oontroveray    in cochran
         Chat-y over the lelaaing Of the County Hoepita&
         aad tho Oaamisr~onera* Court hsa asked me to get
         aa opinion from your oifiae     on the matter$ thera-
         iore, I would agpreaiate    it if you wouid sand us
         your opinion a5 e.0or.i a8 poeeible,m
        Coah.ran i%?unty hall a population           of 3,735 inhabitanta           ao-
aordlag t0 tha 1940 Fedora1 Uanau8.
          Thlr department has repeatably    held that the Oamiseloner~a
Court   is a aourt oi lImIted juriadlation    MU has on4 au&h power6
66 arr aonierred upon it by ths Constitution      an& statute6   of thlr
state either by expreea term or by neoeetaarf iPlplioatlon.        soa-
,tion  18 ot'Mials   B oi the Texas Constitution; Artialo      2351,
V. A. 0. 8.; Van Boeenberg t. Lotett,      173 8. PI.508, silllor  v.
Brown, 2l6 9. WV. (2d) 479 Galveston IS, & 9. A. Ry. 00, v.
uvalflo countg, 167 9. w. t2dI 108&f ll kzas Juriaprudimae 564.
        The Le&lelat~e   hma attempteil            to g.kve oertaln oountiea
tho power to lease oounty hospitals.               BewArtialca    &9l+a, &l&b,
444i;,op 4h&-4~gi 44941,494i3, fu 494hr wmxi*a mm-
       a            We do not pars upon the valiaity of
theme ittetutea,   for ihat    question ir not before us. Bren if
said 8tatutoe    are vallb,    coohraa County will not tell in any
or the aatogor%eaaet.bp        the fomgoint$artialerr, einoe it bm
a populationof 3,735.         In   the   abaenoe    oi   eueh   oonstltutioneL
or Aatutory   authority,   Ooohran Oouuty has no euthorlty                    to
leano the aouaty hospital.     YOU quaetfoa is thaxafom                      azmwared
in the negative.
                                                         Yours tory        truly,
                                                   ATl!ORNXY    GWEBALW -YS!US

                                                   BY           (p. s”kL,j/jL
                                                                 3.   c.    Davis, Jr.
                                                                             A6ai8tUIt